Citation Nr: 1435275	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  14-22 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to May 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claims for service connection.  

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.


FINDING OF FACT

The Veteran currently suffers from bilateral hearing loss and tinnitus that are causally related to his in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

There is no question that the Veteran currently suffers from bilateral hearing loss (including for VA purposes under 38 C.F.R. § 3.385) and tinnitus, a fact reflected in by both a private and a VA audio examination.  The current disability criterion is met.  

The Veteran's service treatment records do not show that he complained of or was treated for bilateral hearing loss or tinnitus during his active service.  However, on account of the dates of the Veteran's service, he did not undergo audiological testing at enlistment or separation.  Instead, only the unreliable whispered voice test was provided.  

That being said, the Veteran's DD-214 reflects that he served in the infantry.  At his November 2011 private audio examination, the Veteran stated that he was exposed to noise from firearms and mortars during his active service.  Given the Veteran's statements and his infantry service, he logically was exposed to loud noise during his active service.  The in-service incurrence criterion is met.  

The only remaining question is whether the Veteran's disabilities are related to his active service.  The private examiner concluded that they are.  He stated that the Veteran had no history of significant noise exposure since his time in the military.  He concluded that it is more likely than not that the Veteran's hearing loss and tinnitus are due to his in-service noise exposure.  

A VA examiner concluded that his hearing loss and tinnitus are less likely as not related to service.  He noted that there was no evidence of hearing loss in service, and no evidence of chronicity and continuity since service.  

The opinion of the VA examiner is of less probative value.  He did not discuss the lack of audiometric testing in the Veteran's service treatment records, nor did he discuss any of the lay statements made by the Veteran.  

These facts, combined with the positive opinion from the Veteran's private doctor, leave the evidence of a relationship between the Veteran's current disabilities and his active service at least in equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that his claimed disabilities are related to his active service, and service connection for bilateral hearing loss and tinnitus is therefore warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


